Citation Nr: 0417494	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-13 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to service-connected right knee and left hip 
disabilities.

2.  Entitlement to an increased rating for patellofemoral 
chondrosis of the right knee, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
left hip injury, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel
INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1971 to 
November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied secondary 
service connection for a low back disorder (characterized as 
traumatic arthritis of the lumbar spine), denied an increased 
rating (in excess of 10 percent) for patellofemoral 
chondrosis of the right knee, and denied an increased rating 
(in excess of 10 percent) for residuals of a left hip injury.  
The veteran entered notice of disagreement with this decision 
in April 2002; the RO issued a statement of the case in July 
2002; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in August 2002. 

A claim for direct service connection for residuals of a 
lumbar spine injury, including arthritis, was denied by the 
Board in March 1986.  The Board found that the veteran did 
not sustain an injury to the lumbar spine in service, did not 
have lumbar arthritis within one year of service, and that 
arthritis of the lumbar spine had not been confirmed by X-ray 
findings.  The March 1986 Board decision was final when 
issued.  In November 2001, the veteran entered a claim for 
secondary service connection for a low back disorder, 
contending that his service-connected right knee and left hip 
disabilities either caused or aggravated his low back 
disorder.  For this reason, the issue currently on appeal is 
limited to entitlement to secondary service connection for a 
low back disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

Following a review of the record, the Board finds that the RO 
must ensure compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)), to include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 38 
U.S.C.A. 
§ 5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The record does not 
reflect that the RO notified the veteran what evidence VA 
would obtain, or requested the veteran to provide information 
needed to identify and obtain records, or evidence that would 
support his claims on appeal.  The RO's January 2002 letter 
to the veteran advised the veteran that it was addressing the 
claims for increased rating, but did not include notice of 
what was needed to substantiate either of the claims for 
increased rating (the letter included notice regarding 
service connection requirements).  The Board also notes that 
the letter did not include secondary service connection for a 
low back disorder as one of the issues.

With regard to the claim for secondary service connection for 
a low back disorder, the veteran's representative has 
requested further assistance by providing the veteran with a 
VA compensation examination that includes a medical etiology 
opinion addressing his complaints of low back pain.  The 
Board notes that the veteran was afforded a VA orthopedic 
examination in February 2002.  However, it is not clear 
whether that examination resulted in a diagnosis of a current 
low back disability.  The only pertinent diagnosis recorded 
in the report of the February 2002 examination was "chronic 
low back pain with normal examination".  The Court of 
Appeals for Veterans Claims has held that a symptom, such as 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
However, while the February 2002 examiner noted only back 
pain with a normal examination, forward flexion of the lumbar 
spine was reported to 70 degrees and it may be of 
significance that low back pain was one of the diagnoses 
listed.  The Board further notes that a review of the claims 
file shows that an MRI of the lumbar spine in November 2001 
revealed generalized disc bulging with a midline annular tear 
and mild nonstenotic discogenic and osteogenic degenerative 
changes.  

The VCAA provides that VA shall provide the veteran a medical 
examination or medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  A VA 
examination and medical etiology opinion are "necessary to 
make a decision on a claim" where there is competent 
evidence of a current disability, and the evidence indicates 
that the disability or symptoms may be associated with the 
claimant's active service.  38 U.S.C.A. § 5103A(d)(1),(2) 
(West 2002).  It is the Board's judgment that the question of 
whether the veteran has a current low back disability should 
be clarified and, if such is present, a medical opinion 
addressing the contended causal relationship is warranted.  
Id.  

To further assist the veteran, and ensure compliance with the 
notice provisions of the VCAA, this case is REMANDED to the 
RO for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), are fully complied with and 
satisfied.  See also             38 
C.F.R. § 3.159 (2003).  The RO should 
also notify the veteran of what evidence 
is required to substantiate the claims 
for increased rating for patellofemoral 
chondrosis of the right knee, increased 
rating for residuals of a left hip 
injury, and secondary service connection 
for a low back disorder, what evidence, 
if any, the veteran is to submit, and 
what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  

2.  The RO should make arrangements with 
the VA medical facility for the examiner 
who conducted the February 2002 VA 
examination to review the additional 
evidence of record, including a report of 
an MRI of the lumbar spine in November 
2001, which was reported to show 
generalized disc bulging with a midline 
annular tear and mild nonstenotic 
discogenic and osteogenic degenerative 
changes, and the February 2002 VA 
examination report that includes a 
diagnosis of "chronic low back with 
normal examination" and a clinical 
finding of forward flexion of the lumbar 
spine to 70 degrees.  The RO should 
request the VA orthopedic examiner to 
offer an addendum to the February 2002 
report that includes his opinions as to 
whether the veteran currently has a 
diagnosed disability of the low back and, 
if so, whether a current low back 
disability is either caused or aggravated 
by the veteran's service-connected right 
knee and left hip disabilities.  If the 
examiner who conducted the February 2002 
VA orthopedic examination is not 
available, the RO should request a VA 
orthopedic examination with a different 
examiner.  Send the claims folder to the 
VA medical examiner for review of the 
relevant documents in the claims file.  

Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records, the 
VA examiner should opine whether the 
veteran currently has a low back or 
lumbar spine disability (e.g., a chronic 
low back disability manifested by pain,  
arthritis, disc disease) and, if so, 
whether it is at least as likely as not 
(a 50 percent or greater likelihood) that 
the veteran's current low back disorder 
was caused or aggravated by his service-
connected patellofemoral chondrosis of 
the right knee or service-connected left 
hip disability.  The clinician should 
note that aggravation is defined for 
legal purposes as a worsening of the 
underlying condition versus a temporary 
flare-ups of symptoms.  The examiner is 
also asked to provide a rationale for any 
opinion expressed.  If the examiner is 
unable to render any opinion without 
resort to speculation, he should so 
indicate.  

3.  If any of the benefits sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



